Case 1:20-cv-01230-JDT-cgc Document 4 Filed 10/15/20 Page 1 of 8                   PageID 25




                      UNITED STATES DISTRICT COURT
                      WESTERN DISTRICT OF TENNESSEE
                            EASTERN DIVISION

FREDERICK T. BRAY,                             )
                                               )
       Plaintiff,                              )
                                               )
VS.                                            )           No. 20-1230-JDT-cgc
                                               )
HILTON HALL, JR., and JOHN BORDEN,             )
                                               )
       Defendants.                             )
                                               )


                        ORDER TO MODIFY THE DOCKET,
            DIRECTING PLAINTIFF TO COMPLY WITH 28 U.S.C. § 1915(a)(2),
            DISMISSING COMPLAINT, AND GRANTING LEAVE TO AMEND


        On October 9, 2020, Plaintiff Frederick T. Bray, who is incarcerated at the Hardeman

County Correctional Facility (HCCF) in Whiteville, Tennessee, filed a pro se civil complaint and

a motion to proceed in forma pauperis. (ECF No. 1.) He sues the HCCF Warden, Hilton Hall,

Jr.;1 and HCCF Medical Director John Borden.

       Under the Prison Litigation Reform Act (PLRA), 28 U.S.C. §§ 1915(a)-(b), a prisoner

bringing a civil action must pay the filing fee required by 28 U.S.C. § 1914(a). Although the

obligation to pay the fee accrues at the moment the case is filed, see McGore v. Wrigglesworth,

114 F.3d 601, 605 (6th Cir. 1997), partially overruled on other grounds by LaFountain v. Harry,

716 F.3d 944, 951 (6th Cir. 2013), the PLRA provides the prisoner the opportunity to make a



       1
          Bray identifies the HCCF Warden as Henton Hall, but his correct name is Hilton Hall,
Jr. See https://www.tn.gov/correction/sp/state-prison-list/hardeman-county-correctional-
facility.html. The Clerk is directed to MODIFY the docket to reflect Hall’s correct name.
 Case 1:20-cv-01230-JDT-cgc Document 4 Filed 10/15/20 Page 2 of 8                       PageID 26




“down payment” of a partial filing fee and pay the remainder in installments. § 1915(b)(2).

However, in order to take advantage of the installment procedures, the prisoner must properly

complete and submit to the district court, along with the complaint, an in forma pauperis affidavit

containing a current certification by the prison trust account officer and a copy of his trust account

statement for the six months immediately preceding the filing of the complaint. § 1915(a)(2). In

this case, Bray’s in forma pauperis affidavit was not accompanied by a copy of his trust account

statement for the last six months. He will be required to provide the Court with that document.

       The Court is required to screen prisoner complaints and to dismiss any complaint, or any

portion thereof, if the complaintC

       (1)    is frivolous, malicious, or fails to state a claim upon which relief may be
       granted; or

       (2)     seeks monetary relief from a defendant who is immune from such relief.

28 U.S.C. § 1915A(b); see also 28 U.S.C. § 1915(e)(2)(B).

       In assessing whether the complaint in this case states a claim on which relief may be

granted, the standards under Fed. R. Civ. P. 12(b)(6), as stated in Ashcroft v. Iqbal, 556 U.S. 662,

677-79 (2009), and in Bell Atlantic Corp. v. Twombly, 550 U.S. 544, 555-57 (2007), are applied.

Hill v. Lappin, 630 F.3d 468, 470-71 (6th Cir. 2010). The Court accepts the complaint’s “well-

pleaded” factual allegations as true and then determines whether the allegations “plausibly suggest

an entitlement to relief.’” Williams v. Curtin, 631 F.3d 380, 383 (6th Cir. 2011) (quoting Iqbal,

556 U.S. at 681). Conclusory allegations “are not entitled to the assumption of truth,” and legal

conclusions “must be supported by factual allegations.” Iqbal, 556 U.S. at 679. Although a

complaint need only contain “a short and plain statement of the claim showing that the pleader is

entitled to relief,” Fed. R. Civ. P. 8(a)(2), Rule 8 nevertheless requires factual allegations to make




                                                  2
 Case 1:20-cv-01230-JDT-cgc Document 4 Filed 10/15/20 Page 3 of 8                        PageID 27




a “‘showing,’ rather than a blanket assertion, of entitlement to relief.” Twombly, 550 U.S. at 555

n.3.

       “Pro se complaints are to be held ‘to less stringent standards than formal pleadings drafted

by lawyers,’ and should therefore be liberally construed.” Williams, 631 F.3d at 383 (quoting

Martin v. Overton, 391 F.3d 710, 712 (6th Cir. 2004)). Pro se litigants, however, are not exempt

from the requirements of the Federal Rules of Civil Procedure. Wells v. Brown, 891 F.2d 591, 594

(6th Cir. 1989); see also Brown v. Matauszak, 415 F. App’x 608, 612, 613 (6th Cir. Jan. 31, 2011)

(affirming dismissal of pro se complaint for failure to comply with “unique pleading requirements”

and stating “a court cannot ‘create a claim which [a plaintiff] has not spelled out in his pleading’”

(quoting Clark v. Nat’l Travelers Life Ins. Co., 518 F.2d 1167, 1169 (6th Cir. 1975))).

       Bray filed his complaint pursuant to 42 U.S.C. § 1983, which provides:

       Every person who, under color of any statute, ordinance, regulation, custom, or
       usage, of any State or Territory or the District of Columbia, subjects, or causes to
       be subjected, any citizen of the United States or other person within the jurisdiction
       thereof to the deprivation of any rights, privileges, or immunities secured by the
       Constitution and laws, shall be liable to the party injured in an action at law, suit in
       equity, or other proper proceeding for redress . . . .

To state a claim under § 1983, a plaintiff must allege two elements: (1) a deprivation of rights

secured by the “Constitution and laws” of the United States (2) committed by a defendant acting

under color of state law. Adickes v. S.H. Kress & Co., 398 U.S. 144, 150 (1970).

       Bray alleges that he ran out of blood pressure medication at the HCCF on October 3, 2019.

(ECF No. 1 at PageID 3.) For seven days he did not receive any medication, and on October 10,

2019, he began having chest pains; he pushed the call button but no one responded. (Id.) Bray

began to feel faint, and his cellmate said, “Fred I believe you are having a heart attack.” (Id. at

PageID 4.) After more than two hours of Bray pushing the call button, an unidentified officer

finally answered but told Bray the prison was having a code and she would get back to him. (Id.)

                                                  3
 Case 1:20-cv-01230-JDT-cgc Document 4 Filed 10/15/20 Page 4 of 8                     PageID 28




       An unidentified officer arrived in response to Bray’s call at approximately 2:15 a.m.; Bray

states he was in severe pain and felt weak, tired, and sweaty but still was forced to walk to the

medical department. (Id.) There he was seen by an unidentified nurse who told him he was having

a heart attack. (Id.) Bray was taken to the hospital in Jackson, Tennessee, where he underwent

surgery for placement of cardiac stents and remained hospitalized for four or five days. (Id.; see

also ECF No. 1-1 at PageID 12 (Grievance #33262-338658).) He contends he almost died because

he was not given his medication and was not provided with prompt medical care. (ECF No. 1 at

PageID 4.)

       To the extent Bray seeks to sue Hilton or Borden in their official capacities, such claims

are treated as claims against their employer, CoreCivic, which manages the HCCF.2 However,

Bray does not state a claim against CoreCivic. “A private corporation that performs the traditional

state function of operating a prison acts under color of state law for purposes of § 1983.” Thomas

v. Coble, 55 F. App’x 748, 748 (6th Cir. 2003) (citing Street v. Corr. Corp. of Am., 102 F.3d 810,

814 (6th Cir. 1996)). The Sixth Circuit has applied the standards for assessing municipal liability

to claims against private corporations that operate prisons or that provide medical care or food

services to prisoners. Id. at 748-49; Street, 102 F.3d at 817-18; Johnson v. Corr. Corp. of Am., 26

F. App’x 386, 388 (6th Cir. 2001); see also Eads v. State of Tenn., No. 1:18-cv-00042, 2018 WL

4283030, at *9 (M.D. Tenn. Sept. 7, 2018). CoreCivic “cannot be held liable under a theory of

respondeat superior.” Braswell v. Corr. Corp. of Am., 419 F. App’x 622, 627 (6th Cir. 2011). To

prevail on a § 1983 claim against CoreCivic, Bray must show that the alleged deprivation of his



       2
          See https://www.tn.gov/correction/sp/state-prison-list/hardeman-county-correctional-
facility.html (“Hardeman County Correctional Facility is owned by the Hardeman County
Correctional Facilities Corporation, which contracts with CoreCivic for management of the
prison.”).

                                                4
 Case 1:20-cv-01230-JDT-cgc Document 4 Filed 10/15/20 Page 5 of 8                     PageID 29




rights was due to a policy or custom of the company. Id. Bray, however, does not allege that his

injuries are the result of an unconstitutional policy or custom of CoreCivic. He therefore fails to

state a claim against the Defendants in their official capacities.

       As to Bray’s individual capacity claims, the Court reviews allegations regarding the denial

of medical care under the Eighth Amendment, which prohibits cruel and unusual punishments. See

generally Wilson v. Seiter, 501 U.S. 294, 297 (1991). Under Estelle v. Gamble, 429 U.S. 97, 104

(1976), “deliberate indifference to serious medical needs of prisoners constitutes the ‘unnecessary

and wanton infliction of pain” . . . proscribed by the Eighth Amendment.” To state a cognizable

claim, “a prisoner must allege acts or omissions sufficiently harmful to evidence deliberate

indifference to serious medical needs.” Id. at 106. That is, an Eighth Amendment claim consists

of both objective and subjective components. Farmer v. Brennan, 511 U.S. 825, 834 (1994);

Hudson v. McMillian, 503 U.S. 1, 8 (1992); Wilson, 501 U.S. at 298.

       The objective component of a medical care claim requires that a prisoner have a serious

medical need. Blackmore v. Kalamazoo Cnty., 390 F.3d 890, 895 (6th Cir. 2004); Brooks v.

Celeste, 39 F.3d 125, 128 (6th Cir. 1994). “[A] medical need is objectively serious if it is ‘one

that has been diagnosed by a physician as mandating treatment or one that is so obvious that even

a lay person would readily recognize the necessity for a doctor’s attention.’” Blackmore, 390 F.3d

at 897. The subjective component requires that jail officials acted with the requisite intent—i.e.,—

had a “sufficiently culpable state of mind.” Farmer, 511 U.S. at 834; see also Wilson, 501 U.S. at

302-03 (plaintiffs must show that prison officials acted with “deliberate indifference” to a

substantial risk that the prisoner would suffer serious harm); Dominguez v. Corr. Med. Servs., 555

F.3d 543, 550 (6th Cir. 2009).       “[D]eliberate indifference describes a state of mind more

blameworthy than negligence.” Farmer, 511 U.S. at 835. A prison official cannot be found liable



                                                  5
 Case 1:20-cv-01230-JDT-cgc Document 4 Filed 10/15/20 Page 6 of 8                     PageID 30




under the Eighth Amendment unless he subjectively knows of an excessive risk of harm to an

inmate’s health or safety and disregards that risk. Id. at 837.

       Bray alleges that he suffered a heart attack due to the delay in medical care on October 10,

2019, and the failure to administer his blood pressure medication during the week leading up to

the heart attack. He therefore sufficiently alleges a serious medical need and states the objective

component of an Eighth Amendment claim.

       Bray does not, however, sufficiently allege the subjective component of a claim for lack of

medical care. He has not identified and sued any specific individual who was responsible for

giving him his medication but failed to do so. Nor does Bray identify and sue the officers who

failed to respond promptly to his emergency calls or any specific medical provider who actually

failed to treat him properly in the HCCF medical department. He alleges only that a nurse advised

he was having a heart attack and that he was taken to the hospital.

       Though he sues Warden Hall and the HCCF Medical Director, Borden, Bray does not

allege that either of the Defendants was personally involved in the failure to provide him with

adequate medical care. Instead, he appears to have sued them merely because of their supervisory

positions.   Under § 1983, however, “[g]overnment officials may not be held liable for the

unconstitutional conduct of their subordinates under a theory of respondeat superior.” Iqbal, 556

U.S. at 676; see also Bellamy v. Bradley, 729 F.2d 416, 421 (6th Cir. 1984). Thus, “a plaintiff

must plead that each Government-official defendant, through the official’s own individual actions,

has violated the Constitution.” Iqbal, 556 U.S. at 676.

       There must be a showing that the supervisor encouraged the specific incident of
       misconduct or in some other way directly participated in it. At a minimum, a § 1983
       plaintiff must show that a supervisory official at least implicitly authorized,
       approved or knowingly acquiesced in the unconstitutional conduct of the offending
       subordinates.



                                                  6
 Case 1:20-cv-01230-JDT-cgc Document 4 Filed 10/15/20 Page 7 of 8                       PageID 31




Bellamy, 729 F.2d at 421 (citation omitted).          A supervisory official, who is aware of the

unconstitutional conduct of his subordinates, but fails to act, generally cannot be held liable in his

individual capacity. Grinter v. Knight, 532 F.3d 567, 575-76 (6th Cir. 2008); Gregory v. City of

Louisville, 444 F.3d 725, 751 (6th Cir. 2006). In addition, a failure to take corrective action in

response to an inmate grievance or complaint does not supply the necessary personal involvement

for § 1983 liability. See George v. Smith, 507 F.3d 605, 609-10 (7th Cir. 2007) (“Ruling against

a prisoner on an administrative complaint does not cause or contribute to the [constitutional]

violation. A guard who stands and watches while another guard beats a prisoner violates the

Constitution; a guard who rejects an administrative complaint about a completed act of misconduct

does not.”). Accordingly, Bray has failed to plausibly allege that either Defendant acted with

deliberate indifference to his serious medical needs; he thus does not state a claim under the Eighth

Amendment.

       For the foregoing reasons, Bray’s complaint fails to state a claim on which relief may be

granted and is subject to dismissal.

       The Sixth Circuit has held that a district court may allow a prisoner to amend his complaint

to avoid a sua sponte dismissal under the PLRA. LaFountain, 716 F.3d at 951; see also Brown v.

R.I., 511 F. App’x 4, 5 (1st Cir. 2013) (per curiam) (“Ordinarily, before dismissal for failure to

state a claim is ordered, some form of notice and an opportunity to cure the deficiencies in the

complaint must be afforded.”). Leave to amend is not required where a deficiency cannot be cured.

Curley v. Perry, 246 F.3d 1278, 1284 (10th Cir. 2001) (“We agree with the majority view that sua

sponte dismissal of a meritless complaint that cannot be salvaged by amendment comports with

due process and does not infringe the right of access to the courts.”). In this case, the Court finds

that Bray should be given the opportunity to amend his complaint.



                                                  7
 Case 1:20-cv-01230-JDT-cgc Document 4 Filed 10/15/20 Page 8 of 8                       PageID 32




       Accordingly, Bray’s complaint is DISMISSED for failure to state a claim on which relief

can be granted, pursuant to 28 U.S.C. §§ 1915(e)(2)(B)(ii) and 1915A(b)(1). Leave to amend,

however, is GRANTED.

       Bray is ORDERED to submit, within 21 days after the date of this order, on or before

November 5, 2020, a copy of his inmate trust account statement for the last six months. If he fails

to comply within the time specified, the Court will deny leave to proceed in forma pauperis, assess

the entire $400 filing fee3 from his trust account without regard to the PLRA’s installment

procedures, and dismiss this case without further notice.

       In addition, Bray may file an amended complaint, also within 21 days, on or before

November 5, 2020. Bray is advised that an amended complaint will replace the original complaint

and must be complete in itself without reference to any prior pleadings. The text of the amended

complaint must allege sufficient facts to support each claim without reference to any other

document. The amended complaint must identify each defendant Bray intends to sue, set forth the

specific causes of action that are asserted against each defendant, allege sufficient facts to support

those claims, and state the relief sought. Any exhibits must be identified by number in the text of

the amended complaint and must be attached to the complaint. If Bray does not file an amended

complaint within the time specified, the Court will dismiss this case with prejudice in its entirety,

assess a strike pursuant to 28 U.S.C. § 1915(g), and enter judgment.

IT IS SO ORDERED.
                                                       s/ James D. Todd
                                                      JAMES D. TODD
                                                      UNITED STATES DISTRICT JUDGE


       3
          The civil filing fee is $350. See 28 U.S.C. § 1914(a). The Schedule of Fees set out
following the statute also requires the Court to collect an administrative fee of $50 for filing any
civil case. That additional $50 fee will not apply if Bray is granted leave to proceed in forma
pauperis.

                                                  8
